               Case 2:20-cv-08615-GW-RAO Document 2 Filed 09/21/20 Page 1 of 3 Page ID #:16
                                             UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                  CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself                     )               DEFENDANTS                  ( Check box if you are representing yourself                   )
Luis Licea                                                                                         Chegg, Inc.
(b) County of Residence of First Listed Plaintiff San Bernardino                                   County of Residence of First Listed Defendant Massachusetts
(EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                                 Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                               representing yourself, provide the same information.
Scott J. Ferrell (SBN 202091)                                                                      Gregory F. Hurley (126791); ghurley@sheppardmullin.com
Pacific Trial Attorneys                                                                            Sheppard Mullin Richter & Hampton LLP
4100 Newport Place Drive, Suite 800, Newport Beach, CA 92660                                       650 Town Center Drive, 10th Floor
Tel: (949) 706-6464; sferrell@pacifictrialattorneys.com                                            Costa Mesa, CA 92626-1993
                                                                                                   Tel: (714) 513-5100 Fax: (714) 513-5130
II. BASIS OF JURISDICTION (Place an X in one box only.)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                              (Place an X in one box for plaintiff and one for defendant)
                                                                                                                         PTF        DEF                                               PTF         DEF
    1. U.S. Government                     3. Federal Question (U.S.                                                                           Incorporated or Principal Place
                                                                                         Citizen of This State                 1          1    of Business in this State                      4         4
    Plaintiff                              Government Not a Party)
                                                                                         Citizen of Another State                              Incorporated and Principal Place
                                                                                                                               2          2    of Business in Another State                   5         5
    2. U.S. Government                     4. Diversity (Indicate Citizenship            Citizen or Subject of a
                                                                                                                                               Foreign Nation
                                                                                         Foreign Country                       3          3                                                   6         6
    Defendant                              of Parties in Item III)

IV. ORIGIN (Place an X in one box only.)                                                                                                                        6. Multi-
     1. Original               2. Removed from            3. Remanded from                4. Reinstated or             5. Transferred from Another                 District
       Proceeding                 State Court                Appellate Court                 Reopened                     District (Specify)                    Litigation


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                        Yes           No       (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                            Yes        No                            MONEY DEMANDED IN COMPLAINT:                                   $ Over 75,000
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause.                    Do not cite jurisdictional statutes unless diversity.)
    42 U.S.C. § 12181 et seq. Plaintiff alleges violations of the Americans with Disabilities Act.

VII. NATURE OF SUIT (Place an X in one box only).
    OTHER STATUTES                     CONTRACT               REAL PROPERTY CONT.                  IMMIGRATION                     PRISONER PETITIONS                    PROPERTY RIGHTS
    375 False Claims Act              110 Insurance                240 Torts to Land              462 Naturalization                    Habeas Corpus:               820 Copyrights
                                                                                                  Application
    400 State                         120 Marine                  245 Tort Product                                                 463 Alien Detainee                830 Patent
    Reapportionment                                               Liability                    465 Other                           510 Motions to Vacate
                                      130 Miller Act                                           Immigration Actions                 Sentence                          840 Trademark
    410 Antitrust                                                 290 All Other Real
                                      140 Negotiable              Property                          TORTS                          530 General                          SOCIAL SECURITY
    430 Banks and Banking
                                      Instrument                       TORTS                 PERSONAL PROPERTY
    450 Commerce/ICC                                                                                                               535 Death Penalty                 861 HIA (1395ff)
                                      150 Recovery of           PERSONAL INJURY
    Rates/Etc.                        Overpayment &                                               370 Other Fraud                                                    862 Black Lung (923)
                                                                  310 Airplane                                                                Other:
    460 Deportation                   Enforcement of                                              371 Truth in Lending
                                      Judgment                    315 Airplane                                                      540 Mandamus/Other               863 DIWC/DIWW (405 (g))
                                                                                                  380 Other Personal
    470 Racketeer Influ-                                          Product Liability                                                                                  864 SSID Title XVI
                                      151 Medicare Act                                            Property Damage                   550 Civil Rights
    enced & Corrupt Org.                                          320 Assault, Libel &
                                      152 Recovery of             Slander                         385 Property Damage               555 Prison Condition             865 RSI (405 (g))
    480 Consumer Credit                                                                           Product Liability
                                      Defaulted Student           330 Fed. Employers'                                                                                   FEDERAL TAX SUITS
                                                                                                                                560 Civil Detainee
    490 Cable/Sat TV                  Loan (Excl. Vet.)           Liability
                                                                                                                                Conditions of                         870 Taxes (U.S. Plaintiff or
    850 Securities/Com-               153 Recovery of             340 Marine                       BANKRUPTCY                   Confinement                           Defendant)
    modities/Exchange                 Overpayment of              345 Marine Product              422 Appeal 28                FORFEITURE/PENALTY                     871 IRS-Third Party 26 USC
    890 Other Statutory               Vet. Benefits               Liability                       USC 158                       625 Drug Related                      7609
    Actions                                                       350 Motor Vehicle               423 Withdrawal 28             Seizure of Property 21
                                      160 Stockholders'                                                                         USC 881
                                      Suits                       355 Motor Vehicle               USC 157
    891 Agricultural Acts                                                                                                       690 Other
                                                                  Product Liability                CIVIL RIGHTS
    893 Environmental                 190 Other
                                      Contract                    360 Other Personal              440 Other Civil Rights                  LABOR
    Matters                                                       Injury                                                           710 Fair Labor Standards
                                      195 Contract                                                441 Voting
    895 Freedom of Info.                                          362 Personal Injury-                                             Act
                                      Product Liability
    Act                                                           Med Malpratice                  442 Employment                   720 Labor/Mgmt.
                                      196 Franchise               365 Personal Injury-            443 Housing/                     Relations
    896 Arbitration                                               Product Liability
                                     REAL PROPERTY                                                Accommodations
                                                                                                                                   740 Railway Labor Act
                                                                  367 Health Care/                445 American with
    899 Admin. Procedures             210 Land                    Pharmaceutical                  Disabilities-                    751 Family and Medical
    Act/Review of Appeal of           Condemnation                Personal Injury                 Employment                       Leave Act
    Agency Decision                                               Product Liability
                                      220 Foreclosure                                             446 American with                790 Other Labor
                                                                  368 Asbestos Personal           Disabilities-Other               Litigation
    950 Constitutionality of          230 Rent Lease &            Injury Product Liability
                                      Ejectment                                                   448 Education                    791 Employee Ret. Inc.
    State Statutes                                                                                                                 Security Act


FOR OFFICE USE ONLY:                    Case Number:

SMRH:490342801.1                                                                               -1-
               Case 2:20-cv-08615-GW-RAO       Document
                             UNITED STATES DISTRICT COURT,2CENTRAL
                                                             Filed 09/21/20
                                                                    DISTRICT OFPage  2 of 3 Page ID #:17
                                                                                CALIFORNIA
                                                                                CIVIL COVER SHEET

VIII. VENUE:       Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject to
change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

Question A: Was this case removed                                   STATE CASE WAS PENDING IN THE COUNTY OF:                                      INITIAL DIVISION IN CACD IS:
from state court?
                    Yes          No                      Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                              Western

If "no," skip to Question B. If "yes," check                                                                                                                  Southern
                                                         Orange
the box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.              Riverside or San Bernardino                                                                          Eastern


QUESTION B: Is the United States, or                 B.1. Do 50% or more of the defendants who reside in              YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a                  the district reside in Orange Co.?                               Enter "Southern" in response to Question E, below, and continue
                                                                                                                      from there.
PLAINTIFF in this action?
                                                     check one of the boxes to the right
                                                                                                                      NO. Continue to Question B.2.
                    Yes          No
                                                    B.2. Do 50% or more of the defendants who reside in               YES. Your case will initially be assigned to the Eastern Division.
                                                    the district reside in Riverside and/or San Bernardino            Enter "Eastern" in response to Question E, below, and continue
If "no," skip to Question C. If "yes," answer       Counties? (Consider the two counties together.)                   from there.
Question B.1, at right.
                                                    check one of the boxes to the right                               NO. Your case will initially be assigned to the Western Division.
                                                                                                                      Enter "Western" in response to Question E, below, and continue
                                                                                                                      from there.



QUESTION C: Is the United                           C.1. Do 50% or more of the plaintiffs who reside in the           YES. Your case will initially be assigned to the Southern Division.
States, or one of its agencies or                   district reside in Orange Co.?                                    Enter "Southern" in response to Question E, below, and continue
                                                                                                                      from there.
employees, a DEFENDANT in this
                                                    check one of the boxes to the right
action?
                                                                                                                      NO. Continue to Question C.2.
                    Yes          No
                                                    C.2. Do 50% or more of the plaintiffs who reside in the           YES. Your case will initially be assigned to the Eastern Division.
                                                    district reside in Riverside and/or San Bernardino                Enter "Eastern" in response to Question E, below, and continue
If "no, " skip to Question D. If "yes,"             Counties? (Consider the two counties together.)                   from there.
answer Question C.1, at right.
                                                    check one of the boxes to the right
                                                                                                                      NO. Your case will initially be assigned to the Western Division.
                                                                                                                      Enter "Western" in response to Question E, below, and continue
                                                                                                                      from there.

                                                                                                                    A.                          B.                           C.
                                                                                                                                        Riverside or San         Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                            Orange County            Bernardino County         Santa Barbara, or San
                                                                                                                                                                  Luis Obispo County

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)
                 D.1. Is there at least one answer in Column A?                                                  D.2. Is there at least one answer in Column B?
                                           Yes         No                                                                                Yes         No
                      If "yes," your case will initially be assigned to the                              If "yes," your case will initially be assigned to the EASTERN DIVISION.
                                    SOUTHERN DIVISION.                                                               Enter "Eastern" in response to Question E, below.
       Enter "Southern" in response to Question E, below, and continue from there.                             If "no," your case will be assigned to the WESTERN DIVISION.
                            If "no," go to question D2 to the right.                                                Enter "Western" in response to Question E, below.

QUESTION E: Initial Division?                                                                                                INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                         Eastern
QUESTION F: Northern Counties?

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                        Yes          No


SMRH:490342801.1                                                                            -2-
               Case 2:20-cv-08615-GW-RAO       Document
                              UNITED STATES DISTRICT     2 CENTRAL
                                                     COURT, Filed 09/21/20  Page
                                                                   DISTRICT OF    3 of 3 Page ID #:18
                                                                               CALIFORNIA
                                                                                 CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                                 NO                  YES

        If yes, list case number(s):


IX(b). RELATED CASES: Is this case related (as defined below) to any cases previously filed in this court?                                                   NO                  YES

         If yes, list case number(s):

         Civil cases are related when they: (1) arise from the same or a closely related transaction, happening, or event; (2) call for determination of
         the same or substantially related or similar questions of law and fact; or (3) for other reasons would entail substantial duplication of labor if
         heard by different judges. That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.




X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Gregory F. Hurley                                                                                       DATE: September 21, 2020
                                                       Gregory F. Hurley
Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

      Nature of Suit Code       Abbreviation                     Substantive Statement of Cause of Action

                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
         861                       HIA             include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program. (42
                                                   U.S.C. 1935FF(b))


         862                       BL              All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)


                                                   All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
         863                       DIWC            all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

                                                   All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
         863                       DIWW            amended. (42 U.S.C. 405 (g))


                                                   All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
         864                       SSID            amended.



         865                       RSI             All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 U.S.C. 405 (g))




SMRH:490342801.1                                                                             -3-
